           Case 8:20-cv-02225-PX Document 17 Filed 08/13/20 Page 1 of 5




By ECF                                                                August 13, 2020

The Honorable Paula Xinis
United States District Court for the District of Maryland
6500 Cherrywood Lane
Greenbelt, MD 20770


       Re: Useche et al. v. Trump et al., No. 8:20-cv-02225-PX

Dear Judge Xinis:

        We represent Plaintiffs in the above-captioned action. Plaintiffs hereby respectfully request
the appointment of a three-judge panel pursuant to 28 U.S.C. § 2284(a). As explained below, this
action “challenges the constitutionality of the apportionment of congressional districts” and
therefore should be heard by a three-judge panel including Your Honor and two other Article III
judges in the Fourth Circuit appointed by the Chief Judge. We have conferred with counsel for
Defendants, and they have informed us that Defendants do not oppose Plaintiffs’ request for a
three-judge panel.

         In addition to the above, Plaintiffs respectfully request that this Court hold a telephonic or
video scheduling conference with the parties at the Court’s earliest convenience, so that the Court
may consider Plaintiffs’ request for an expedited briefing schedule for their forthcoming motion
for partial summary judgment or, in the alternative, a preliminary injunction. Pursuant to 28 U.S.C.
§ 2284(b)(3), this Court may enter a scheduling order while Plaintiffs’ request under § 2284(a) is
still being considered. 1 Counsel for Defendants have advised us that they agree with Plaintiffs’
request for a scheduling conference, but, as described below, propose an alternative briefing
schedule.




1
  Indeed, Judge Furman of the United States District Court for the Southern District of New York
issued such a scheduling order in a parallel action in New York after plaintiffs expressed an
intent to request a three-judge court. See Order, New York v. Trump, No. 1:20-cv-5770 (S.D.N.Y.
Aug. 5, 2020), ECF No. 53 (“New York v. Trump Scheduling Order”).
           Case 8:20-cv-02225-PX Document 17 Filed 08/13/20 Page 2 of 5



The Honorable Paula Xinis
August 13, 2020
Page 2

Request for a Three-Judge Panel

        Under 28 U.S.C. § 2284(a), “a district court of three judges shall be convened” when an
action challenges “the constitutionality of the apportionment of congressional districts.” Id.; see
Shapiro v. McManus, 136 S. Ct. 450, 454 (2015). In addition, Congress has provided that any suit
challenging the “use of [a] statistical method in violation of the Constitution or any provision of
law” “shall be heard and determined by a district court of three judges in accordance with section
2284.” Departments of Commerce, Justice, and State, The Judiciary, and Related Agencies
Appropriations Act, 1998, § 209(b), (e)(1) Pub. L. No. 105-119, 111 Stat. 2440, 2481-82 (1997)
(“1998 Appropriations Act”) (codified at 13 U.S.C. § 141 note).

         This action challenges President Trump’s July 21, 2020 memorandum announcing and
directing the exclusion of undocumented non-citizens from the population base used to reapportion
congressional seats following the decennial census and seeks to enjoin implementation of this
policy. 85 Fed. Reg. 44679, 44680 (July 23, 2020) (the “Presidential Memorandum”). Plaintiffs
allege that Defendants’ actions (1) violate the Apportionment and Enumeration Clauses of the
Constitution, U.S. Const. art. I, § 2, cl. 3, as amended by the Fourteenth Amendment (Counts I and
III); (2) violate the equal protection guarantees of the Fifth Amendment (Count II); (3) are ultra
vires in disregarding the limitations of 13 U.S.C. § 141 and 13 U.S.C. § 195 (Count IV); (4) are
ultra vires in disregarding the limitations of 2 U.S.C. § 2a (Count V); and (5) violate the
Administrative Procedure Act, 5 U.S.C. § 701 et seq. (Count VI). Plaintiffs further allege that the
Presidential Memorandum and its implementation injures them by causing an unlawful
apportionment that will dilute their votes and by causing a disproportionate undercount in their
communities in the ongoing 2020 Census.

        At a minimum, Counts I and IV of Plaintiffs’ Complaint each trigger the requirement of a
three-judge panel under § 2284. Count I alleges, inter alia, that the Presidential Memorandum
directs an unconstitutional apportionment of congressional districts by announcing a “policy” to
exclude undocumented non-citizens from the apportionment base, in flagrant violation of the
Fourteenth Amendment’s requirement that apportionment be based on the “whole number of
persons in each State,” U.S. Const. amend. XIV, § 2. Count I directly challenges the
constitutionality of the congressional apportionment that will inevitably result from Defendants’
actions, including the Presidential Memorandum, if those actions are not enjoined.

        In addition, Count IV of Plaintiffs’ Complaint challenges the use of certain statistical
methods that would necessarily be used in implementing the Presidential Memorandum, in
violation of the statutory prohibition on statistical sampling codified at 13 U.S.C. § 195. Plaintiffs’
action thus directly implicates an issue that Congress has directed must be heard by a three-judge
panel. For these reasons, Plaintiffs respectfully submit that their request for a three-judge panel in
this action should be granted.
           Case 8:20-cv-02225-PX Document 17 Filed 08/13/20 Page 3 of 5



The Honorable Paula Xinis
August 13, 2020
Page 3

Request for a Telephonic Scheduling Conference and Briefing Schedule

        Plaintiffs expect to file an amended complaint in this action adding certain plaintiffs and a
motion for partial summary judgment or, in the alternative, a preliminary injunction tomorrow,
Friday, August 14. Given the momentous importance and time-sensitive nature of the Census and
the apportionment process, Plaintiffs respectfully request that the Court enter an expedited briefing
schedule on Plaintiffs’ forthcoming motion, as follows:

       •   Plaintiffs’ motion for partial summary judgment or, in the alternative, a preliminary
           injunction: August 14, 2020

       •   Defendants’ opposition to Plaintiffs’ motion: August 24, 2020

       •   Plaintiffs’ reply in support of motion for partial summary judgment or, in the
           alternative, a preliminary injunction: August 31, 2020

        Plaintiffs’ requested schedule—which reduces Defendants’ time to file an opposition by
four days and Plaintiffs’ time to file a reply by seven days, see L. Civ. R. 105(2)(a)—is consistent
with the expedited treatment that Congress has directed should be given to apportionment-related
cases. Cf. 1998 Appropriations Act § 209(e)(2), 111 Stat. at 2482 (codified at 13 U.S.C. § 141
note) (“It shall be the duty of a United States district court hearing an action brought under this
section . . . to advance on the docket and to expedite to the greatest possible extent the disposition
of any such matter.”). Barely five months remain before the Secretary of Commerce must submit
to the President the “tabulation of total population” by state ascertained by the Census, and before
the President must submit to Congress his reapportionment report based on the Secretary’s
tabulation. See 13 U.S.C. § 141(b); 2 U.S.C. § 2a(a).

        Moreover, expedited consideration of Plaintiffs’ request for injunctive relief is necessary
because of the Presidential Memorandum’s deleterious impact on the ongoing 2020 Census. The
Presidential Memorandum has already made it more difficult to ensure full participation in the
Census and threatens to undermine the accuracy of the population count, particularly in Plaintiffs’
communities. Compl. ¶¶ 85–93. Census field operations are scheduled to conclude on September
30, giving Plaintiffs little time to secure the relief necessary to mitigate these harms.

        Plaintiffs’ proposed schedule will not unduly burden the government in responding to
Plaintiffs’ motion, given the scheduling order entered in the New York v. Trump action pending in
the Southern District of New York. The New York plaintiffs challenge the Presidential
Memorandum under many of the same legal theories as Plaintiffs here and have moved for partial
summary judgment or, in the alternative, a preliminary injunction in that litigation on grounds
           Case 8:20-cv-02225-PX Document 17 Filed 08/13/20 Page 4 of 5



The Honorable Paula Xinis
August 13, 2020
Page 4

similar to those Plaintiffs expect to rely on here. 2 Under that scheduling order, the government’s
opposition to the New York plaintiffs’ motion—which is similarly likely to overlap with its
opposition here—is due on August 17, 2020. See New York v. Trump Scheduling Order at 1–2.

         Nonetheless, Defendants have rejected Plaintiffs’ proposal, instead seeking a briefing
schedule whereby they would file an opposition to Plaintiffs’ forthcoming motion along with a
cross-motion to dismiss by September 11; Plaintiffs would file a reply in support of their motion
by September 25; and Defendants would file a reply in support of their cross-motion to dismiss by
October 2. Not only does this proposal fail to account for the exigencies described above, it actually
seeks an extension of time for responding to Plaintiffs’ forthcoming motion, from 14 days to 28
days. Furthermore, given that Defendants are due to file by September 2 a motion to dismiss the
amended complaint filed in LUPE v. Trump, No. 8:19-cv-02710-PX on August 12—which
likewise challenges the Presidential Memorandum—there is no reason Defendants should need
until September 11 to present their arguments for dismissing the claims in this case, which were
first brought on July 31.




2
  The pendency of other actions challenging the Presidential Memorandum does not reduce the
need for prompt resolution of Plaintiffs’ claims here. Cf. Mayor & City Council of Baltimore v.
Azar, 392 F. Supp. 3d 602, 618–19 (D. Md. 2019) (“[t]he earlier granting of a nationwide
injunction does not prevent this Court from entering an overlapping injunction” because the
plaintiff “remains at risk” given appellate review of other decisions); California v. Health &
Human Servs., 390 F. Supp. 3d 1061, 1066 (N.D. Cal. 2019) (“[O]verlapping injunctions appear
to be a common outcome of parallel litigation, rather than a reason for the Court to pass on
exercising its duty to duty to determine whether litigants are entitled to relief.”).
Indeed, in New York v. Trump, the government has argued that the pendency of similar actions
“do[es] not affect [that] Court’s ability to adjudicate [that] case,” and further noted “instructions
from the Attorney General to ‘remind courts of the utility of multiple lower court decisions on a
contested legal issue.’” See Letter from Allison M. Rovner, Assistant U.S. Attorney, to the Hon.
Jesse M. Furman at 2 & n.1, New York v. Trump, No. 1:20-cv-5770 (S.D.N.Y. Aug. 3, 2020) , ECF
No. 37 (quoting Memorandum from the Attorney General, Litigation Guidelines for Cases
Presenting the Possibility of Nationwide Injunctions 4 (Sept. 13, 2018),
https://www.justice.gov/opa/pressrelease/file/1093881/download).
          Case 8:20-cv-02225-PX Document 17 Filed 08/13/20 Page 5 of 5



The Honorable Paula Xinis
August 13, 2020
Page 5

        Plaintiffs respectfully request that the Court schedule a telephonic conference with the
parties at its earliest convenience, so that an expedited scheduling order can be entered as soon as
practicable. Defendants agree to Plaintiffs’ request for a telephonic conference.

                                                             Respectfully submitted,

                                                                  /s/                     s
                                                             COVINGTON & BURLING LLP
                                                             Shankar Duraiswamy*
                                                             Carlton Forbes*
                                                             Jeffrey Cao*
                                                             Morgan Saunders*
                                                             Patricio Martínez-Llompart*
                                                             Daniel Grant (Bar. No. 19659)

                                                             One CityCenter
                                                             850 Tenth Street, NW
                                                             Washington, D.C. 20001-4956
                                                             Tel: (202) 662-6000
                                                             Fax: (202) 662-6302
                                                             dgrant@cov.com
                                                             sduraiswamy@cov.com
                                                             cforbes@cov.com
                                                             jcao@cov.com
                                                             msaunders@cov.com
                                                             pmartinezllompart@cov.com


                                                             P. Benjamin Duke*

                                                             The New York Times Building
                                                             620 Eighth Avenue
                                                             New York, NY 10018-1405
                                                             Tel: (212) 8411000
                                                             Fax: (212) 841-1010
                                                             pbduke@cov.com

                                                             *Admitted pro hac vice



cc:    All counsel of record (by ECF, email, and in-person)
